BROCK, Chief Justice,
concurring.
I concur in the decision of the Court and in the majority Opinion except for the references therein to “the dilution of minority voting strength.” I cannot and do not agree with the suggestion in the Opinion that in drawing legislative district lines the legislature must take care to avoid “dilution of minority voting strength.”
I continue to adhere to the views which I expressed in State, ex. rel. Lockert v. Crowell, Tenn., 656 S.W.2d 836 (1983):
“In my view, the Constitution of the nation and that of Tennessee are colorblind. It is not constitutionally permissible to discriminate in favor of black people any more than it is to discriminate against black people. It is my opinion that in drawing legislative district lines the race, color, religion, ethnic heritage, political persuasion, economic condition, or the like, of the voters or their incumbent representatives are totally irrelevant considerations.” 656 S.W.2d at 845.
Aside from these racial considerations, I fully concur in the Opinion of the Court.